Citation Nr: 0842359	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including as secondary to the service-connected 
residuals of a left knee injury.

2.  Entitlement to service connection for a low back 
disability, including as secondary to the service-connected 
residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from February 1980 until March 
1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board first considered this appeal in December 2006 and 
denied the claim for benefits.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in July 2008, 
the Court granted a Joint Motion for Remand submitted by the 
parties in the case and vacated the Board's December 2006 
decision.  The case was subsequently returned to the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand indicated that VA failed to 
fulfill its duty to assist.  In particular, it was pointed 
out that not all VA outpatient treatment records had been 
associated with the claims file.  Specifically, the Joint 
Motion noted a June 2006 VA record that reflected the veteran 
underwent a magnetic resonance imaging (MRI) study in 
September 2004; however, the September 2004 MRI was not in 
the claims file.  In fact, the Joint Motion noted there was a 
gap in VA treatment records from August 2004 to June 2006.  
VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim. 38 U.S.C.A § 
5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).  Therefore, VA records for the period 
from August 2004 to June 2006 and any additional VA 
outpatient treatment records dated since June 2006 should be 
obtained.

Additionally, a December 2004 letter from an attorney 
indicated the veteran was applying for Social Security 
Administration disability benefits.  The record does not 
include a copy of any decision on the veteran's application 
for Social Security Administration benefits.  VA's duty to 
assist extends to obtaining records from the Social Security 
Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  
As such, complete copies of the medical records upon which 
any disability decision was based, as well as any agency 
decision with the associated List of Exhibits, should be 
obtained and associated with the claims file. 

The Joint Motion for Remand also indicated that the veteran 
should have been afforded another VA examination of the right 
knee as the February 2004 VA examination which the Board 
relied upon was inadequate.  See 38 C.F.R. § 4.56; Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Specifically, the 
February 2004 VA examination concluded there was no current 
disability of the right knee.  A subsequent August 2004 
medical record, however, reflected a diagnosis of "rule out 
meniscal tear versus chondral injury." 

Under these circumstances, the Board is of the opinion that 
the veteran should be afforded an additional VA examination 
that includes a complete and accurate review of all records 
associated with the claims file, to clarify the diagnosis of 
the right knee and provide an opinion as to the etiology of 
any right knee condition.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request updated medical records from the 
Durham VA Medical Center, including 
records for the period from August 2004 
until June 2006, any pertinent records 
subsequent to June 2006, and a copy of the 
reported September 2004 MRI report.  
Thereafter, associate these records with 
the claims file.

2.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.

3.  The RO/AMC should schedule the veteran 
for a VA examination of the right knee.  
The claims folder, and a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether or not 
the veteran has a diagnosed right knee 
condition and provide an opinion 
concerning the etiology of any right knee 
condition found, including the likelihood 
that it was medically caused by service or 
the service-connected left knee 
disability.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.

4.  The RO should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




